EXHIBIT 10.1

EnteroMedics Inc.

Management Incentive Plan

(As amended February 6, 2008)

 

  •  

Plan Participants: Executives defined as the following “exempt only” positions:

 

  •  

President and CEO;

 

  •  

CFO;

 

  •  

Senior Vice President;

 

  •  

Vice President; and

 

  •  

Directors/Controller.

 

  •  

Bonus calculation: If Executives achieve the designated “Base Plan” objectives,
they will be entitled to receive a bonus equal to a “Base Plan” percentage of
their base salary for the year. Executives are also eligible to receive an
additional bonus equal to the designated “Incremental Plan” percentage of their
base salary if certain additional “Incremental Plan” objectives are achieved.

 

  •  

Base Plan bonus as a percentage of base salary:

 

  •  

40% - President and CEO;

 

  •  

32% - CFO

 

  •  

32% - Senior Vice President;

 

  •  

24% - Vice President; and

 

  •  

20% - Directors/Controller.

 

  •  

Incremental Plan bonus as a percentage of base salary

 

  •  

10% - President and CEO;

 

  •  

8% - CFO

 

  •  

8% - Senior Vice President;

 

  •  

6% - Vice President; and

 

  •  

5% - Directors/Controller.

 

  •  

Corporate and individual objective weighting by position:

 

  •  

100% corporate/0% individual - President and CEO;

 

  •  

90% corporate/10% individual - CFO;

 

  •  

80% corporate/20% individual - Senior Vice President;

 

  •  

75% corporate/25% individual - Vice President; and

 

  •  

40% corporate/60% individual – Directors/Controller.

 

  •  

Corporate and Individual Objectives: Corporate objectives for the Base Plan and
Incremental Plan are to be established by the President and CEO and executive
management and approved by the Compensation Committee in the first quarter of
the fiscal year. Individual objectives are to be established by the President
and CEO in the first quarter of the fiscal year. The relative weighting assigned
to each corporate objective is established by the Compensation Committee and may
be changed each year.

 

  •  

Bonus Pool: The Compensation Committee will establish the maximum pool of funds
available for payment to Executives upon achievement of Corporate and Individual
Objectives in the first quarter of the fiscal year for payment relating to the
preceding fiscal year’s objectives.



--------------------------------------------------------------------------------

  •  

Approval of Awards: The Compensation Committee will review and approve the
achievement of the corporate objectives in awarding bonuses in the first quarter
of the fiscal year for the preceding fiscal year’s objectives. The President and
CEO will review and approve the achievement of individual objectives in awarding
bonuses in the first quarter of the fiscal year for the preceding fiscal year’s
objectives. In the event that some, but not all, of the individual objectives
are achieved, the President and CEO, in his discretion, may determine to award
partial or full payment of annual cash incentive compensation. In the event that
some, but not all, of the “Base Plan” or “Incremental Plan” corporate objectives
are achieved, the Compensation Committee, in its discretion, may determine to
award partial or full payment of annual cash incentive compensation.